                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 WILLIE GRANT,                         :
              Plaintiff,
       v.                                    Case No. 3:19-cv-80
                                       :
 MONTGOMERY COUNTY, OHIO,                    JUDGE WALTER H. RICE
 et al.,
                                       :
              Defendants.




       ORDER DISMISSING ALL CLAIMS AGAINST MONTGOMERY
       COUNTY, OHIO, AND THE MONTGOMERY COUNTY BOARD OF
       COMMISSIONERS WITH PREJUDICE; TERMINATING THEM AS
       PARTIES TO THIS LAWSUIT; PRELIMINARY PRETRIAL
       CONFERENCE SET FOR JUNE 23, 2021; PLAINTIFF AND DAYTON
       DEFENDANTS TO SUBMIT REVISED JOINT RULE 26(f) REPORT NO
       LATER THAN JUNE 16, 2021




       On March 30, 2021, the Court issued a Decision and Entry Sustaining the

Motion for Judgment on the Pleadings filed by Defendants Montgomery County,

Ohio, and its Board of Commissioners (the “Montgomery County Defendants”). It

also overruled as moot the Motion to Dismiss for Failure to Prosecute filed by the

City of Dayton, and Dayton Police Officers Jamie Luckoski and Randy Betsinger

(the “Dayton Defendants.”). Doc. #21.

      In that Decision and Entry, as to the claims asserted against the

Montgomery County Defendants, the Court dismissed Count I with prejudice. As

to Count II, the Court also dismissed with prejudice the § 1983 claim of failure to
train and/or supervise. However, it dismissed Plaintiff’s claim of deliberate

indifference to serious medical needs, and his claim challenging conditions of

confinement at the Montgomery County Jail without prejudice, and gave Plaintiff

30 days to seek leave to file an Amended Complaint, if he could do so within the

bounds of Fed. R. Civ. P. 11(b).

      Given that Plaintiff has failed to file a motion for leave to amend his

Complaint within the time allotted, the Court now DISMISSES all claims brought

against the Montgomery County Defendants WITH PREJUDICE, and TERMINATES

them as parties to this lawsuit.

      The claims against the Dayton Defendants remain pending. The Court will

hold a Preliminary Pretrial Conference by telephone on June 23, 2021, at 4:00

p.m. No later than June 16, 2021, Plaintiff and the Dayton Defendants shall

submit a Revised Joint Rule 26(f) Report. Plaintiff must cooperate with counsel for

the Dayton Defendants in completing this Report . 1



                                                                   (tp -per Judge Rice authorization after his
Date: May 19, 2021                                                 review)
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




1
   On June 2, 2020, the Montgomery County Defendants and the Dayton
Defendants filed a Rule 26(f) Report, Doc. #12. However, Plaintiff’s counsel, who
later withdrew from representation, provided no input.

                                          2
